 In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandLOCAL 91, COMMERCIAL TELEGRAPHERS' UNION, AFFILIATED WITH THEAMERICAN FEDERATION OF LABORCaseNo. R-3433.-Decided January 26, 1942Jurisdiction:telegraph industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition until certified by the Board ; election necessaryUnit Appropriate for Collective Bargaining:all employees of the Company work-ing in or from Sioux City, Iowa, under the jurisdiction of the superintendentat Sioux City, excluding employees having the exclusive right to hire anddischarge ; messenger boys engaged exclusively in the handling of errand serviceand/or distribution service, delivery manager, late night chief operator, andconfidential clerk to chief operator.Mr. Edward C. Ziesel,of Chicago, Ill., for the Company.Mr. HowardIV.Brandon,of Lincoln Neb., andGladys A. Swaby,of Sioux City,Iowa,for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEOn October 2, 1941, Local 91, Commercial Telegraphers' Union,herein called the Union, filed with the Regional Director for theEighteenth Region (Minneapolis, Minnesota) a petition alleging thata question affecting commerce had arisen concerning the represen-tation of employees of The Western Union Telegraph Company,Sioux City, Iowa, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449., herein calledthe Act.On November 24, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of theAct and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investi-gation and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice.38 N. LR. B., No. 112595 536D'E'CI'SIONNSOF NATIONAL LABOR RELATIONS BOARDOn December 9, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the Union,and upon American Communications Association, herein called theA. C. A. Pursuant to notice, a hearing was held on January 5, 1942,at Sioux City, Iowa, before Henry W. Lehmann, the Trial Examinerduly designated by the Chief Trial Examiner.The Company and theUnion were represented and participated in the hearing.The A. C. A.did not appear at the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties. The Trial Examiner grantedmotions of the Union during the hearing to amend the petition as toformal matters.During the course of the hearing the Trial Examinermade several rulings on other motions and on objections to the ad-mission of evidence.The Board has reviewed these rulings and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Western Union Telegraph Company is a'Ne* York corporationwith its principal office atNew York City. It is engagedthroughoutthe UnitedStates and in various foreign countries in the receivingand transmissionby telegraphand cable of intrastate,interstate, andinternational communications.In the operation of its national andinternational communicationssystem, the Company operates 211,530miles of pole lines, 4,070 miles of land-line cable,1,776,876 miles ofwire, 30,324 nautical miles of ocean cable, and 19,543 telegraph offices.At the close of 1940, theCompany employed approximately 43,500persons.The Companymaintains offices at Sioux City,Iowa, withwhichwe are here concerned.It admitsthatit is engaged in commercewithin the meaningof the Act.II.THEORGANIZATION INVOLVEDLocal 91, Commercial Telegraphers' Union, is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees at the Sioux City, Iowa, offices of the Company.III., THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive repre-sentative of its employees at the Sioux City office until such time as itis certified by the Board.A statement of the Trial Examiner during THE WESTERN UNION TELEGRAPH COMPANY537the hearing shows that the Union represents a substantial number ofemployees in the unit which it alleges is appropriate.'We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen,occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several'States andtends to lead to labor disputes burdening and obstructingcommerceand the free flow ofcommerce.V.THE APPROPRIATE UNITThe Union and the Company agree that all employees of the Com-pany working in or from Sioux City, Iowa, under the jurisdiction ofthe superintendent at Sioux City, excluding employees having theexclusive right to hire and discharge and messenger boys engaged inthe handling of errand service and/or distribution service, constitutean appropriate unit.The only controversy with respect to the unitconcerns the delivery manager, late night chief operator, and confi-dential clerk to chief operator.The delivery manager is in complete charge of the delivery depart-ment.The Company contends that he should be excluded from theunit because he is a- supervisory employee and the Union urges hisinclusion.He has the authority to hire and discharge employeesworking under him and assigns their tours of duty.We shall excludethe delivery manager from the unit.The late night chief operator is in charge of the traffic department,from midnight to 7 a. in.The Company urges that he be excludedfrom the unit and the Union that he be included. This employeenormally has one person working under him but on frequent occasionshis staff is increased to three employees.It appears that he has theauthority to discipline persons in his department and may send themhome for cause.We shall exclude the late night chief operator fromthe unit.The confidential clerk to chief operator handles all confidentialcorrespondence in the Sioux City office.The Company urges that shebe excluded from the unit and the Union that she be included. Inaddition to her duties in handling confidential correspondence, she1The Trial Examiner stated that the Union presented an authorization petition signedby 45 persons who appear on the Company's pay roll for the Sioux City ofce.There areapproximately 75 employees at the Sioux City ofce. 538DECISIONSOF NATIONALLABOR RELATIONS BOARDmakes up the pay roll for the Sioux City office.We shall exclude theconfidential clerk to chief operator from the unit.We find that all employees of the Company working in or fromSioux City, Iowa, under the jurisdiction of the superintendent at SiouxCity, excluding employees having the exclusive right to hire and dis-charge, messenger boys engaged exclusively in the handling of errandservice and/or distribution service, delivery manager, late night chiefoperator, and confidential clerk to chief operator, constitute a unitappropriate for the purposes of collective bargaining and that suchunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwisewill effectuate the policies of the Act.VI.THE DETERMINATIONOF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by the holding of an election by secret ballot.The Union urges that the pay roll of December 14, 1941, be used todetermine eligibility to vote.No reason appears, however, why acurrent pay roll should not be used for that purpose.We shall directthat the employees of the Company eligible to vote in the election shallbe those in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Western Union Telegraph CompanySioux City, Iowa, within the meaning of Section 9 (c) and Section 2(6) and (7) of the National Labor Relations Act.2.All employees of the Company working in or from Sioux City,Iowa, under the jurisdiction of the superintendent at Sioux City, ex-cluding employees having the exclusive right to hire and discharge,messenger boys engaged exclusively in the handling of errand serviceand/or distribution service, delivery manager, late night chief oper-ator, and confidential clerk to chief operator, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations THE WESTERN UNION TELEGRAPH COMPANY539Act and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargainingwith The Western Union Telegraph Company, Sioux City, Iowa, anelection by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the EighteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations, among all employees of the Company working in orfrom Sioux City, Iowa, under the jurisdiction of the superintendentat Sioux City who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during such pay-roll period because they were ill or onvacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding employees having theexclusive right to hire and discharge, messenger boys engaged exclu-sively in the handling of errand service and/or distribution service,delivery manager, late night chief operator, confidential clerk to chiefoperator, and employees who have since quit or been discharged forcause, to determine whether or not they desire to be represented byLocal 91, Commercial Telegraphers' Union, affiliated with the Amer-ican Federation of Labor, for the purpose of collective bargaining.